                             United States Court of Appeals
                                                   FOR THE
                                           SECOND CIRCUIT
                                           _________________

            At a stated term of the United States Court of Appeals for the Second Circuit,
      held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
      City of New York, on the 23rd day of October, two thousand twenty.

      Present:
                      Reena Raggi,
                      Richard J. Sullivan,
                      Steven J. Menashi,
                            Circuit Judges.

      United States of America

                                   Appellee,

                      v.                                                        No. 20-1620

      Gary Kershner

                                   Defendant-Appellant.



             Defendant-Appellant Gary Kershner moves for bail pending appeal. It is hereby
      ORDERED that Appellant’s motion is DENIED, because he failed to show that appeal “is not for
      the purpose of delay and raises a substantial question of law or fact” as required in 18 U.S.C. §
      3143(b).

                                                  FOR THE COURT:
                                                  Catherine O’Hagan Wolfe, Clerk of Court




CERTIFIED COPY ISSUED ON 10/23/2020
